Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-16-00491-CV

                                   Sam LAJZEROWICZ,
                                        Appellant

                                              v.

                                 Estelita LAJZEROWICZ,
                                           Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2006-CI-16638
                       Honorable Stephani A. Walsh, Judge Presiding

        BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s judgment order is
AFFIRMED.

       We order that appellee Estelita Lajzerowicz recover her appellate costs, if any, from
appellant Sam Lajzerowicz.

       SIGNED January 31, 2018.


                                               _____________________________
                                               Marialyn Barnard, Justice